Name: Commission Regulation (EU) No 606/2010 of 9 July 2010 on the approval of a simplified tool developed by the European organisation for air safety navigation (Eurocontrol) to estimate the fuel consumption of certain small emitting aircraft operators (Text with EEA relevance )
 Type: Regulation
 Subject Matter: energy policy;  deterioration of the environment;  oil industry;  European organisations
 Date Published: nan

 10.7.2010 EN Official Journal of the European Union L 175/25 COMMISSION REGULATION (EU) No 606/2010 of 9 July 2010 on the approval of a simplified tool developed by the European organisation for air safety navigation (Eurocontrol) to estimate the fuel consumption of certain small emitting aircraft operators (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (1), and in particular Article 14(1) thereof, Whereas: (1) The complete, consistent, transparent and accurate monitoring and reporting of greenhouse gas emissions in accordance with the guidelines laid down in Commission Decision 2007/589/EC of 18 July 2007 establishing guidelines for the monitoring and reporting of greenhouse gas emissions pursuant to Directive 2003/87/EC of the European Parliament and of the Council (2) are fundamental for the effective functioning of the greenhouse gas emission allowance trading scheme established in Directive 2003/87/EC. (2) Article 14(3) of Directive 2003/87/EC requires that from 1 January 2010 an aircraft operator should monitor and report for each calendar year the quantity of carbon dioxide emitted from the flights it operates in accordance with the guidelines established by Decision 2007/589/EC. (3) Each aircraft operator should prepare and submit a monitoring plan to its administering Member State setting out the measures it intends to implement to monitor and report its emissions and that the competent authorities of the administering Member State should approve such monitoring plans in accordance with the guidelines established by Decision 2007/589/EC. (4) Part 4 of Annex XIV to Decision 2007/589/EC reduces the administrative burden for certain aircraft operators responsible for a limited number of flights per annum or with small emissions of carbon dioxide by establishing a simplified procedure to estimate the fuel consumption of the aircraft they operate using tools implemented by the European organisation for air safety navigation (Eurocontrol) or other relevant organisations which can process all relevant air traffic information such as that available to Eurocontrol if these tools have been approved by the Commission. (5) Eurocontrol has established and documented a simplified tool for the estimation of fuel consumption and carbon dioxide emissions for specific flights between aerodromes. That tool uses the actual route length of each flight based upon the most comprehensive air traffic and operational flight information currently available and addresses the fuel consumed during all aspects of a particular flight including that at the departure gate, during taxiing operations, during landing, take-off and cruise as well as during air traffic management actions. The tool uses statistically robust fuel consumption coefficients for the most important aircraft types as well as a more generic approach for other aircraft which determines fuel consumption coefficients as a function of the aircrafts maximum take-off mass which result in acceptable levels of uncertainty. (6) This tool meets the requirements of the guidelines established by Decision 2007/589/EC in respect of the approach based on individual flights, actual route length and statistically sound fuel consumption relationships. It is therefore appropriate that this tool be available and approved for use by the relevant aircraft operators in order to allow them to fulfil their monitoring and reporting obligations in an administratively less burdensome manner. (7) Due to reasons beyond its control, an aircraft operator may be unable to monitor the actual fuel consumed for a particular flight. In such circumstances, and in the absence of other means to determine the actual fuel consumption, it is appropriate that the fuel consumption estimation tool utilised by small emitters should also be available to other aircraft operators to determine estimates of fuel consumption for specific flights where actual fuel consumption data is missing. (8) Part 6 of Annex XIV to Decision 2007/589/EC requires an aircraft operator which employs a fuel consumption estimation tool to include in its monitoring plan evidence that the conditions for small emitters are satisfied, as well as providing a confirmation and description of the tool used. (9) The measures provided for in this Regulation are in accordance with the opinion of the Climate Change Committee, HAS ADOPTED THIS REGULATION: Article 1 The fuel consumption estimation tool developed and offered for use by the European organisation for air safety navigation (Eurocontrol) (3) is approved for use by: 1. Small emitters in fulfilment of their monitoring and reporting obligations pursuant to Article 14(3) of Directive 2003/87/EC and Part 4 of Annex XIV to Decision 2007/589/EC; 2. All aircraft operators pursuant to Part 5 of Annex XIV to Decision 2007/589/EC for the purposes of estimating the fuel consumption of particular flights covered by Annex I to Directive 2003/87/EC where the data necessary to monitor the emissions of carbon dioxide are missing as a result of the circumstances beyond the control of the aircraft operator and which cannot be determined by an alternative method defined in the operators monitoring plan. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 275, 25.10.2003, p. 32. (2) OJ L 229, 31.8.2007, p. 1. (3) www.eurocontrol.int/ets/small_emitters